        Case 2:19-cr-00019-JCZ-JVM Document 28 Filed 09/13/19 Page 1 of 1

                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

 UNITED STATES OF AMERICA                                  CRIMINAL NO. 19-19
 VERSUS                                                    SECTION "A"
 ALTON MCCLINTON                                           VIOLATION: 18:1952(a)(3)



                        NOTICE OF SENTENCING (cont’d from 9/17/19)

Take notice that this criminal proceeding is set for NOVEMBER 5, 2019 at 10:00 a.m., before
Judge Jay C. Zainey, Ctrm C467, 500 Poydras Street, New Orleans, LA.

      IMPORTANT NOTE: PHOTO I.D. IS REQUIRED TO ENTER THE BUILDING.

PERSONS ON BOND MUST REPORT TO THE DEPUTY U. S. MARSHAL IMMEDIATELY OUTSIDE
THE COURTROOM FOR EVALUATION AND SEARCH 15 MINUTES PRIOR TO APPEARANCE.

                                                        WILLIAM W. BLEVINS, CLERK
Date: September 13, 2019                                by: James Crull, Deputy Clerk

                                 * * * * * * * * * * * * *
TO:

✓ ALTON MCCLINTON (bond)                         ✓ AUSA: Jordan Ginsberg
✓ Dylan Utley, Counsel
                                                 ✓ U.S. Probation Office

                                                 ✓ U.S. Probation Office - Pretrial Services Unit

                                                 ✓ U.S. Marshal

                                                 ✓ JUDGE

If you change address,                           ✓ FBI - Todd Goodson
notify clerk of court
by phone, (504) 589-7688
